 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 20cr3004-AJB
12
                              Plaintiff,
13                                                   ORDER AND JUDGMENT
           v.                                        OF DISMISSAL AND
14                                                   EXONERATION OF BOND
15   JOSE FELIX BAHENA,
                                                     [ECF No. 36]
16                            Defendant.
17
18
19
           Upon motion of the United States of America and good cause appearing,
20
           IT IS HEREBY ORDERED that the Information [ECF No. 19] in the above-
21
     entitled case be dismissed without prejudice.
22
           IT IS FURTHER ORDERED that bond is exonerated.
23
           IT IS SO ORDERED.
24
     Dated: June 2, 2021
25
26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     2   13CR0299-DMS
25

26

27

28
